Citation Nr: 0922755	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-38 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for degenerative disc 
disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for a chronic right arm 
disorder, claimed as tendonitis.

3.  Entitlement to service connection for residuals of 
allergies, to include rhinitis, sinusitis, and a skin 
disorder claimed as uticaria and anaphylaxis.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to February 
2004.

This matter is on appeal from a rating decision by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the course of the appeal, the 
Veteran moved and jurisdiction for the appeal is now with the 
RO in St. Petersburg, Florida.  

The issues of entitlement to a compensable rating for a low 
back disability, as well as service connection for allergies 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A chronic right arm disorder is not currently shown.


CONCLUSION OF LAW

A chronic right arm disorder, claimed as tendonitis, was not 
incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's service treatment records indicate that she was 
initially diagnosed with epicondylitis in December 2001.  
Follow-up evaluations throughout 2001 indicated symptoms such 
as pain, inflammation and tenderness; however, her symptoms 
were apparently not chronic, as a treatment evaluation in 
September 2001 indicated that her arm pain had started during 
physical exercise only two weeks prior.  

The Veteran again complained of arm pain in August 2003, when 
she was diagnosed with a muscle spasm.  In November 2003, her 
arm pain was instead attributed to a diagnosis of 
fibromyalgia, a disorder for which she is already service 
connected.  Finally, her separation physical examination in 
December 2004 noted "weakness" in her right arm, but did 
not indicate any associated diagnosis.  

Since discharge from active duty, the Veteran underwent a VA 
examination in May 2004.  X-rays of her shoulder did not 
reveal a fracture or bony abnormality.  Tendonitis was not 
noted, and the corresponding diagnosis was a normal shoulder.  
She also underwent a private medical evaluation for her right 
arm in May 2005.  However, there was no diagnosis of a 
chronic condition.  Rather, she was diagnosed with neck and 
right arm pain without apparent underlying pathology.

Based on the evidence above, there is no competent evidence 
of a current disability.  At best, there are complaints of 
symptomatology without underlying pathology.  Symptoms alone 
cannot be compensable without an in-service disease or injury 
to which the pain can be connected by competent evidence.  
See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  

The Board has also considered the Veteran's statements 
attributing her claimed disorder to active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  However, 
chronic arm pathology is not the type of condition that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

On the other hand, such competent evidence was provided by 
the medical personnel who have examined and treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to these clinical findings 
than to her statements.  See Cartright, 2 Vet. App. at 25.  

Therefore, in light of the above discussion, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in April 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.    

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Therefore, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records, as well as VA and private outpatient treatment 
records.  Next, a specific VA medical examination pertinent 
to the issue on appeal was obtained in May 2004.  As part of 
the examination, the examiner noted the Veteran's complaints 
and conducted a through examination.  Consequently, the Board 
concludes that the examination was adequate for evaluation 
purposes and meets VA's duty to assist, and that the 
available records and medical evidence have been obtained in 
order to make adequate determination as to this claim.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic right arm disorder, claimed 
as tendonitis, is denied.


REMAND

With respect to the remaining claims, the Board finds that a 
remand is required.  First, regarding the Veteran's claim for 
an increased rating for a low back disability, she stated in 
her November 2005 appeal that her back had worsened in the 
past year and requested a reevaluation.  When a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95.  Therefore, she should be 
afforded a VA examination for the purpose of determining the 
current severity of her low back disability.

Next, the Veteran has claimed entitlement to service 
connection for rhinitis and sinusitis, as well as for a skin 
disorder which has been identified both as uticaria and 
anaphylaxis.  Although these claims have been considered as 
separate issues, her treatment records indicate that all of 
these complaints are fundamentally attributable to her 
various allergies.  

The Veteran's induction physical examination in February 1991 
indicated that at least some of her allergies were noted 
prior to active duty.  Moreover, her service treatment 
records reflect that she was treated for her allergies 
throughout active service, but that some additional allergies 
were identified.  However, the record is not clear as to 
whether her effects of allergies were aggravated while on 
active duty, or whether her symptomatology in service was 
merely illustrative of the allergies she had prior to 
service.  

Additionally, despite regular treatment during active duty, 
the Veteran's separation physical examination report noted 
normal sinuses and, at her VA physical examination in May 
2004, she was diagnosed with allergic rhinitis only by 
history.  Thus, in view of her treatment history, it is 
unclear whether she still has allergic reactions and whether 
these reactions may be attributable to active duty or were 
aggravated by service.  Therefore, a VA examination and 
opinion is required to resolve these issues.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide further 
information pertaining to all treatment 
that she received for her allergies prior 
to her induction onto active duty, and any 
post-service treatment records not already 
associated with the file.  

2.  If additional information is provided, 
obtain the appropriate releases and an 
attempt should be made to associate the 
identified pre-service and post-service 
records with the file.

3.  Thereafter, the Veteran should be 
afforded an examination to determine the 
current severity of her low back 
disability. The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion of the lumbar spine, 
describe symptoms exhibited to include any 
ankylosis, gait, scoliosis, muscle spasms, 
guarding, localized tenderness, 
neurological and orthopedic involvement, 
limitation of motion, pain on use, 
weakness, excess fatigability, and/or 
incoordination.  

The examiner is also asked to assess 
whether the Veteran exhibits signs and 
symptoms of intervertebral disc syndrome, 
and address the number of incapacitating 
episodes, if any, experienced by the 
Veteran, giving the estimate in the number 
of weeks (total duration) over the past 
twelve months.  

3.  Next, the Veteran should be afforded 
an examination for an opinion regarding 
the relationship between her allergies and 
active duty service.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

Specifically, the examiner is requested to 
express opinions as to the following:

*	What is the nature of the Veteran's 
current allergies?  To that end, the 
examiner is asked to identify all 
symptoms associated with allergies, 
with particular emphasis on the effect 
they have on sinusitis, rhinitis, and 
skin manifestations?  
*	Does the entire record covering the 
condition of the Veteran's allergies 
prior to, during, and subsequent to 
active duty service make it at least 
as likely as not (i.e., probability of 
50 percent) that any current 
disability represents an increase in 
disability of the underlying pre-
service condition beyond the progress 
that was to naturally be expected by 
reason of the inherent 
character/nature of the condition?  If 
so, was any increase in severity due 
to the physical demands of active duty 
service?
*	If it appears that the in-service 
complaints were acute and transitory, 
or constituted a temporary flare-up, 
that should also be noted.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the Veteran 
and the representative should be provided 
with a supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


